UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 14-1465
                                     ___________

                        In re: JEVIC HOLDING CORP., et al.,
                                      Debtors

OFFICIAL COMMITTEE OF UNSECURED CREDITORS on behalf of the bankruptcy
                  estates of Jevic Holding Corp., et al.

                                           v.

                      CIT GROUP/BUSINESS CREDIT INC.,
                               in its capacity as Agent;
                         SUN CAPITAL PARTNERS, INC.;
                        SUN CAPITAL PARTNERS IV, LP;
               SUN CAPITAL PARTNERS MANAGEMENT IV, LLC
                  CASIMIR CZYZEWSKI; MELVIN L. MYERS;
                  JEFFREY OEHLERS; ARTHUR E. PERIGARD
                            and DANIEL C. RICHARDS,
               on behalf of themselves and all others similarly situated,
                                                             Appellants
                                      __________

                    Appeal from the United States District Court
                            for the District of Delaware
                    (D.C. Nos. 13-cv-00104 & 1-13-cv-00105)
               On Remand from the Supreme Court of the United States
                                    (No. 15-649)
                                    ___________

                                JUDGMENT ORDER

Before: HARDIMAN, SCIRICA and BARRY, Circuit Judges

       On March 22, 2017, the Supreme Court of the United States reversed this Court’s
opinion and judgment entered May 21, 2015 and remanded the matter to this Court for
further proceedings. The Supreme Court’s mandate issued on April 24, 2017.
       Accordingly, it is hereby ORDERED that the opinion and judgment of this Court
is hereby VACATED.

       Upon consideration of the opinion of the Supreme Court, it is hereby
ORDERED and ADJUDGED that the judgment of the United States District Court for
the District of Delaware is hereby VACATED and the matter is REMANDED to the
District Court with direction to VACATE the judgment of the U.S. Bankruptcy Court for
the District of Delaware and REMAND the matter to the Bankruptcy Court for further
proceedings.

                                              By the Court,
                                              s/ Thomas M. Hardiman
                                              Circuit Judge

Date: May 9, 2017
DWB/cc:
             Tyler P. Brown, Esq.
             Shannon E. Daily, Esq.
             James P. Gillespie, Esq.
             Christopher Landau, Esq.
             Christopher D. Loizides, Esq.
             Curtis S. Miller, Esq.
             Richard P. Norton, Esq.
             James E. O'Neill, III, Esq.
             Jason R. Parish, Esq.
             Jack A. Raisner, Esq.
             Linda Richenderfer, Esq.
             Rene S. Roupinian, Esq.
             Craig Goldblatt, Esq.
             Robert J. Feinstein, Esq.
             Wendy Cox, Esq.
             P. Matthew Sutko, Esq.